Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/19/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-20 are pending and are presented for examination.  
Claims 1-18 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a first rectilinear member and a second rectilinear member” and “wherein each stator tooth includes only the first set of consistent-sized laminations and the second set of consistent-sized laminations; 
at least one winding that extends around the plurality of axial stator poles” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-9 are also allowable for depending on claim 1. 
In claim 10, the specific limitations of “wherein each stator tooth includes only a first set of consistent-sized laminations and a second set of consistent-sized laminations that extend in the axial direction and form a "T" shaped member”, 

Claims 11-18 are also allowable for depending on claim 10. 

Applicant discloses in specification that each stator tooth includes only a first rectilinear member (52) formed by a first set of consistent-sized laminations and a second rectilinear member (54) formed by a second set of consistent-sized laminations that extend in the axial direction and form a "T" shaped member (Fig. 3); wherein the plurality of stator teeth are overmolded with a polymeric material (38) to define a plurality of axial stator poles (Figs. 2-4).    

The amendment overcomes cited prior art, OKAMOTO (JP 2015186366 A, IDS).   
Narita et al (US 6809453 B2) has been considered, but failed to teach the feature.  Narita teaches stator (Figs. 2-3, 5-6) having yoke (3) and tooth (4) formed by three parts; and rotor (Figs. 4A-4D) having yoke (8) and tooth (6) formed by two parts.   

Rejoin
Claims 1 and 10 are allowable. Claims 5-6 and 13-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 8/2/2021, is hereby withdrawn and claims 5-6 and 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19-20 have been cancelled. 
Claims 1-18 are allowable. The restriction requirement between inventions I-II, as set forth in the Office action mailed on 8/2/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834